Citation Nr: 1735746	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  14-24 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1971 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran had a Travel Board hearing in March 2017 before the Undersigned Veterans Law Judge (VLJ). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this matter must be remanded to obtain supplemental medical opinions addressing the etiology of the Veteran's current low back disability.  

The relevant history includes the Veteran's hearing testimony wherein he contended that he injured his back while in service when he pushed a car in the motor pool and subsequently pulled muscles in his back. He also attributed current low back pain to a history of in-service parachute jumps.  He testified that he qualified for receipt of the parachute badge and performed approximately 1,200 jumps during his military career. 

The Veteran testified that he did not report any back problem at the time of his separation examination, however, because he was just "ready to get out and go home". He testified that in the years thereafter he experienced the same pain and stiffness but received massages from his girlfriend and took over the counter medication. He testified that he currently uses a cane as well as a knee brace. 

Service treatment records confirm that in May 1976, the Veteran was helping push a car in motor pool and strained his back. His back hurt him for an entire week before he was admitted to the hospital in Fort Stewart, Georgia. Treatment records note that the Veteran reported he had never had lower back pain previously. An X-ray had no significant findings. He was prescribed an ice massage and stretching exercises and also put on a physical profile of no running or jumping. 

In July 2012, the Veteran had a VA examination for his lower back disorder. The examiner indicated that the Veteran has a current diagnosis of lumbar disc degeneration and lumbar spondylosis. The Veteran reported to the VA examiner that he developed lower back pain 20-30 years prior and first saw a medical provider in the mid-1980s who told him he had arthritis. The Veteran also stated that he has had constant pain since that time and also injured his back in motor vehicle accidents in 1988, 1992, 1994 and 1999. 

The VA examiner concluded that the Veteran's lower back condition was not related to events that occurred in military service. The examiner noted that the Veteran was seen and treated twice for lumbar strains in 1975 and 1976 but had a normal separation examination. Moreover, the VA examiner notes that lumbar strains are transient events and disc degeneration, which the Veteran has, occurs as one ages. 

The Veteran submitted an article entitled Military Parachuting Injuries: a Literature Review. The article noted a variety of different injuries from parachuting and noted that most of the injuries are a reflection of a heavier-than-normal landing or poor parachuting skills. The article did not discuss the long-term effect of parachuting but rather discussed acute injuries related to parachuting.

The Veteran submitted treatment records from his private chiropractor, Dr. Hughes that reflect treatment from August to October 2013. Dr. Hughes submitted a nexus statement in December 2013 where he indicated a review of service treatment records, current X-rays and his own treatment notes. Dr. Hughes opined that it was his professional medical opinion that the Veteran's current condition of chronic lumbar spine and sciatic pain and associated degenerative spinal changes is more likely than not related to his military service. Dr. Hughes cited the cumulative axial or compression forces and micro trauma on the spine from jumping off the equivalent of a 9-12 foot wall over 1200 times and posited that that would logically result in his accelerated degenerative changes and that the history of the condition is consistent with the current diagnosis.

The Board notes there are also private treatment records from Dr. Lionel Gatien at Borland Groover Clinic that document back pain treatment as early as 2010. However, there are no medical or treatment records covering the period of the Veteran's reported motor vehicle accidents. 

The Board finds that both nexus opinions are insufficient to support a grant or denial of the claim. The Board finds the VA examiner's opinion that two lumbar strains are less likely to be casually related to current degenerative changes lacking in that it did not consider the Veteran's history as a paraschuter in service. Moreover, the Board notes that the Veteran has had several post-service motor vehicle accidents as well as an accident where an air conditioner fell on him. In terms of Dr. Hughes' positive nexus opinion, the Board notes that there is no consideration of the Veteran's history with motor vehicle accidents. Therefore, the claim must be remanded for supplemental opinions from both the VA examiner and, if possible, the private chiropractor. Moreover, the RO should contact the Veteran to obtain any medical records prior to 1999 to document any treatment for the Veteran's motor vehicle accidents. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion from the July 2012 VA examiner. If unavailable, obtain an addendum opinion from an appropriate medical provider. The addendum opinion should consider and address the positive nexus opinion by Dr. Hughes as well as the article about the effects of parachuting on the low back and spine. The addendum opinion should address the likelihood that the Veteran's current condition is related to approximately 1,200 parachuting jumps in-service. 

2. Obtain an addendum opinion from Dr. Hughes. Dr. Hughes should address the Veteran's three reported motor vehicle accidents as well as the accident with an air conditioner. Dr. Hughes should opine as to, given the history of accidents, whether the Veteran's current back condition is related to injuries sustained during active military service. 

3. The RO should contact the Veteran and ask for him to identify any medical treatment providers not already identified. Specifically, the Veteran should identify any treatment providers before 2000. The RO should then attempt to locate any treatment records for that period. 

4. After the development is completed, the RO should re-adjudicate the claim and if the claim remains denied then the RO should issue a supplemental statement of the case (SSOC). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




